Citation Nr: 1021143	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for a scar, 
status post melanocytic nevus, left scapula, previously 
rated as tinea cruris and tinea pedis and claimed as skin 
condition, nevi, and seborrheic keratosis.  


REPRESENTATION

Appellant represented by:	National Association of 
County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1995 to May 
2005.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which granted service 
connection for a scar, status post dysplastic melanocytic 
nevus, left scapula, previously rated as tinea cruris and 
tinea pedis and claimed skin condition, nevi, and 
seborrheic keratosis.  A noncompensable rating was 
assigned effective March 27, 2008, the date of the claim.


FINDING OF FACT

The Veteran's scar, status post melanocytic nevus, left 
scapula, was not tender on examination, was stable, less 
than 6 square inches, and did not cause any limitation of 
motion. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for scar, 
post melanocytic nevus, left scapula, have been not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7801-7805 
(prior to October 23, 2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009) redefined VA's duty to assist a 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, no further development is required with 
respect to the duty to notify.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), 
(d).  This "duty to assist" contemplates that VA will help 
a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA 
will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

VA has obtained records of treatment reported by the 
Veteran, including service treatment records, records from 
various federal agencies, and private medical records.  
Additionally, the Veteran was provided with a VA 
examination in April 2008 for the skin disorder in 
question.  

The Board notes that during the April 2008 VA examination, 
the Veteran reported that his next dermatologic follow up 
appointment was scheduled for June 2008.  No records of 
private treatment in June 2008 are of evidence.  As the 
Veteran has noted throughout the claim, he was instructed 
to see a doctor every three to six months to check his 
skin for the development of cancer.  He has not reported 
that he was actually seen in June 2008 for a dermatology 
appointment or that he has received relevant treatment, 
despite receiving notice in the June 2008 statement of the 
case (SOC) that he should submit those records.  
Additionally, the Veteran's skin condition has been rated 
based on the resulting scars, which were noted by the VA 
examiner, and he does not indicate that the treatment 
records would provide any additional information pertinent 
to the rating criteria, which he was made aware of in the 
SOC.  Therefore, the Board finds that a remand is not 
necessary to obtain the records.   See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, VA has no duty to inform or assist that was 
unmet.

For the reasons set forth above, the Board finds that VA 
has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered 
on the merits.

Legal Criteria- Initial Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately 
reflects the severity of the condition.  The Board has a 
duty to acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades 
of disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom, and 
above all, coordination of rating with impairment of 
function will, however, be expected in all instances.  38 
C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder.  In cases where an 
initially assigned disability evaluation has been 
disagreed with, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based 
on the facts found during the initial evaluation period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's service-connected disability has been rated 
as noncompensable under Diagnostic Code 7833-7805, for 
"malignant melanoma."  38 C.F.R. § 4.118 (2008).  
Malignant melanoma is rated as scars (Diagnostic Codes 
7801-7805), disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or impairment of function.  A note 
following the criteria states that a 100 percent 
evaluation is to be assigned when a skin malignancy 
requires certain types of therapy and is recurrent or 
metastatic.  38 C.F.R. § 4.118 (Diagnostic Code 7833).

The Board notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted; however, 
this new regulation indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to 
the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  
Rather, the Veteran's claim for a higher rating for scars 
will be considered solely under the criteria effective as 
of the date of the claim.  

Under Diagnostic Code (DC) 7801, scars, other than of the 
head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  
Scars that are superficial, do not cause limited motion, 
and cover area of 144 inches or more are given a 
compensable rating under DC 7802.  Unstable superficial 
scars are rated under DC  7803.  An unstable scar is one 
where, for any reason, there is frequent loss of covering 
of the skin over the scar.  Such showing of instability 
warrants a 10 percent evaluation.  Superficial scars that 
are painful on examination are rated under DC 7804.  DC 
7804 stipulates that a 10 percent disability evaluation 
will be warranted with evidence that a superficial 
service-connected scar is painful on examination.  38 
C.F.R. § 4.118, DC 7804.  Finally, DC 7805 provides that 
other scars are rated on limitation of function of the 
affected part.  A deep scar is one associated with 
underlying soft tissue damage, and a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, DC 7801- 7805. 

Service treatment records in April 1999 show that moles on 
his back were noted to be nevi or even possible keratoses.  
No particular treatment or biopsy was performed on the 
lesions at that time.  Private treatment records in March 
2008 show that a lesion from the left scapular area was 
excised and was noted to be healing well post excision.  

The Veteran received a VA examination in April 2008 where 
the claims folder was reviewed, the medical history, 
including service treatment records, were noted in detail, 
and the examiner addressed the Veteran's report of history 
and symptomatology.  The Veteran denied any specific 
symptoms other than the presence of the scar itself and 
reported that he did not use any creams or other treatment 
for the scar.  Examination revealed a reddish, well healed 
2 x 2 centimeter scar.  The examiner found that there was 
no underlying tissue loss or depression, no adhesion to 
underlying tissue, no skin breakdown, no elevation or 
keloid formation, and no tenderness to palpation.  There 
was no loss of function or range of motion of any joint 
around the scar.  

As the Veteran's scars have been described as described as 
2 x 2 centimeters (4 sq. cm.) with no underlying adhesion, 
and a deep scar with an area exceeding six inches is 
required for a 10 percent rating under DC 7801, a 
compensable rating under that code is not warranted.  A 
compensable rating under DC 7802 is not warranted, as the 
Veteran's scars do not have an area of 144 inches or more, 
and a rating under DC 7803 is not warranted, as the 
Veteran's scars are not unstable.  A 10 percent rating 
under DC 7804 is warranted for the Veteran's scar if it is 
shown to be painful on examination.  However, the April 
2008 VA examiner found that the Veteran's scar was not 
tender on examination and the Veteran himself has not 
reported that the scar is painful.  DC 7805 provides that 
other scars are rated on limitation of function of the 
affected part.  However, no evidence of record indicated, 
and the Veteran has not reported, that there was any 
limitation of motion secondary to his scar.  

The Board notes that the Veteran's representative asserted 
in a May 2009 VA Form 646 that the scar is disfiguring, 
tender to the touch and, because the surgery involved the 
removal of the underlying cancer, adhesed.  However, the 
Veteran himself has never asserted that the scar is tender 
to the touch.  Treatment records which indicated that the 
lesion had been excised noted that the scar was healing 
well and did not note any tenderness, pain, or adhesion.  
VA examination conducted following excision of the lesion 
found that the scar was not tender to palpation and was 
not adhesed.  Therefore, the representative's assertions 
are not corroborated by the Veteran and are inconsistent 
with the medical and lay evidence of record.  Finally, 
while the Veteran's representative noted that the scar was 
disfiguring, the rating criteria provide a rating for 
disfiguration solely for scars of the head, face, or neck.  
As the Veteran's scar is on his back shoulder, such a 
rating is not available.  

Moreover, the Board notes that in the June 2008 notice of 
disagreement and February 2009 VA Form 9, the Veteran 
asserted that he should receive a rating for the 
underlying cancer that was removed.  He noted that he will 
now have to regularly see a doctor to follow up on his 
existing skin lesions for the development of cancer.  With 
respect to these assertions, it is observed that the 
rating code provides that malignant melanoma is to be 
rated as scars, disfigurement of the head, face, or neck, 
or impairment of function under the appropriate body 
system.  38 C.F.R. § 4.118, DC 7833.  There is no separate 
rating specifically for malignant melanoma provided in the 
rating code.  Furthermore, the Board notes that to be 
present as a current disability, there must be evidence of 
the claimed condition at the time of the claim, as opposed 
to some time in the distant past or in the future.  McLain 
v. Nicholson, 21 Vet. App. 319 (2007); Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  In this case, there is no 
medical evidence showing that the Veteran currently has 
cancer and service connection or a separate rating cannot 
be provided for the possibility of a future reoccurrence 
of skin cancer.  

Based on the foregoing, an initial compensable evaluation 
for the Veteran's service-connected scar is not warranted 
for any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no 
referral is required.  In the second step of the inquiry, 
however, if the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and 
is found inadequate, the RO or Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by 
the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1). (related factors include "marked interference 
with employment" and "frequent periods of 
hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, 
to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's skin disability 
manifested by the existence of a reddish, nontender, 
nonadhesed scar that does not cause any impairment in 
function.  These manifestations are contemplated in the 
rating criteria.  The rating criteria are therefore 
adequate to evaluate the Veteran's disability and referral 
for consideration of extraschedular rating is, therefore, 
not warranted.


ORDER

An initial compensable rating for scar, status post 
melanocytic nevus, left scapula, previously rated as tinea 
cruris and tinea pedis and claimed as skin condition, 
nevi, and seborrheic keratosis is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


